DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


         Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (US 2003/0219660)
   Ito discloses a processing method of a wafer on which a chip/device is formed in each of a plurality of regions marked out by a plurality of planned dividing lines set to intersect each other on a side of a front surface (page 4, para 0092, page 7, para 0123, page 9, para 0109-010, figs 6A, 6B), the processing method comprising:
 a resist film coating step of coating the front surface with a resist film containing a photosensitive resin/an ultraviolet absorber ( page 3, para 0073, fig. 3)
a laser beam irradiation step of irradiating a side of the one surface coated with the resist film with a laser beam having such a wavelength ( 266 nm) as to be absorbed by the wafer and etching/removing part of the wafer and the resist film along the planned dividing lines ( page 5, para 0098-0099)

  a check step of irradiating a plurality of positions on the side of the one surface of the wafer with DUV/ultraviolet rays and detecting light emission of the pattern/resist film that absorbs the ultraviolet rays to measure the CD (critical dimension) slimming of the resist pattern/thickness of the resist film at each of the positions and check a change in CD/coating state of the resist film after the resist film coating step ( page 5, para 0104, 0107, page 6, para 0108-0113, fig. 8)
 Regarding claim 2, Ito discloses that the check step includes a post-etching correct/check step executed after the RIE/plasma etching step (page 7, para 0123) and whether or not a film thickness insufficiency region in which the thickness of the resist film is smaller than an allowable maximum value/first threshold exists is detected in the post-etching check step (page 5, para 0107, page 6, para 0110-0112)
 Regarding claim 3, Ito discloses that the check step includes a pre-etching check step executed after the resist film coating step and before the laser beam irradiation step and the plasma etching step (page 4, para 0087-0088). It is noted that the phrase " if a film thickness insufficiency region in which the thickness of the resist film is smaller than a second threshold is detected in the pre-etching check step” is the phrase that that renders the claimed step of ” the resist film coating step is executed again” the optional limitation since the term "if" is not a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2003/0219660) as applied to claim(s) 1-3 above and further in view of Lin (US 2016/0056049)
  The features of claim 1 are set forth in paragraph 2 above. Regarding claim 4, Ito discloses that the one surface is the front surface on which the device is formed (page 3, para 0073, fig. 3). However, Ito fails to disclose the limitation of the side of the front surface is coated with the resist film in the resist film coating step
   Lin discloses a wafer treatment method comprises a resist film coating step of coating the front surface of the wafer 110 with a resist film 532, and the side of the front surface is coated with the resist film 530 ( page 5, para 0068, fig. 5B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito’s method by coating the side of the front surface with the resist film so that a plurality of edge film humps having minimum surface tension as taught in Lin ( page 3, para 0048)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
      Parker et al (US 2017/0299960)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAN VINH/Primary Examiner, Art Unit 1713